Citation Nr: 0603797	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-29 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
evaluation for a right iliac aneurysm.

2.  Entitlement to restoration of a 100 percent disability 
evaluation for a left iliac aneurysm.

3.  Entitlement to restoration of a 100 percent disability 
evaluation for an abdominal aortic aneurysm.

4.  Entitlement to special monthly compensation for aid and 
attendance/housebound status.

5.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability.

6.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for a left ankle 
fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003, an August 2004, and an 
August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to an increased evaluation for 
residuals of a left ankle fracture, a total rating for 
compensation purposes based upon individual unemployability, 
and special monthly compensation are remanded to the RO via 
the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  In August 2004, the RO notified the veteran of a proposal 
to reduce the disability evaluations for his service-
connected aneurysms, based on findings in a July 2004 VA 
examination report showing the veteran's symptoms did not 
meet the criteria required for compensable evaluations.


2.  In November 2004, the RO reduced the veteran's disability 
evaluations for each of his service-connected aneurysms to a 
noncompensable evaluation, effective March 1, 2005.

3.  At the time of the reduction in November 2004, the 
veteran's aneurysms had been rated as 100 percent disabling 
for a period of less than 5 years.

4.  At the time of the reduction in November 2004, the 
veteran's aneurysms demonstrated sustained material 
improvement and essentially no residual symptomatology.

5.  Hypertension is manifested by diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, and, more recently, by a history of diastolic 
pressure predominantly 100 or more with the veteran requiring 
continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for a restoration of the 100 percent 
evaluation for a right iliac aneurysm, reduced to a 
noncompensable evaluation effective as of March 1, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 4.104, Diagnostic Code 7111 
(2005).

2.  The criteria for a restoration of the 100 percent 
evaluation for left iliac aneurysm, reduced to a 
noncompensable evaluation effective as of March 1, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 4.104, Diagnostic Code 7111 
(2005).

3.  The criteria for a restoration of the 100 percent 
evaluation for an aortic abdominal aneurysm, reduced to a 
noncompensable evaluation effective as of March 1, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 4.104, Diagnostic Code 7110 
(2005).

4.  The criteria for an increased evaluation for 
hypertension, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in April 2003 and September 2005 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that 
VA could request the records for him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains the identified treatment records, Social 
Security Administration records, and the reports from VA 
examinations dated in April 2003, March 2004, and July 2004.  
There are no identified, outstanding records requiring 
further development.  The procedural requirements for 
adjudicating reductions are addressed below with the analysis 
of the merits of the claims.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Restoration Of Evaluations For Iliac And Abdominal 
Aortic Aneurysms

In June 2004, the RO granted service connection for an 
abdominal aortic aneurysm, a right iliac aneurysm, and a left 
iliac aneurysm.  These disabilities were each assigned a 100 
percent evaluation, effective November 17, 2003, the date of 
surgical repair.  In November 2004, the evaluation of each 
aneurysm was reduced from 100 percent to a noncompensable 
evaluation, effective March 1, 2005.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In this case, the RO 
satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. 
§ 3.105(e).  The RO satisfied the requirements by allowing a 
60-day period to expire before assigning the reduction 
effective date.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e) with respect to the issue of the 
effective date for the reductions, the question becomes 
whether the reductions were proper based on the applicable 
regulations.  Under 38 C.F.R. § 3.344, sections (a) and (b) 
are to be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) is to be applied if the RO reduced an evaluation that had 
been in effect for less than five years.  In this case, it is 
clear that section (c) is applicable.  

Aortic aneurysms are evaluated under Diagnostic Code 7110.  
If the aneurysm is five centimeters or larger in diameter, 
or; if symptomatic, or; for indefinite period from date of 
hospital admission for surgical correction, including any 
type of graft insertion, a 100 rating is warranted.  
Precluding exertion, a 60 rating is warranted.
The residuals of surgical correction are evaluated according 
to the organ systems affected.  38 C.F.R. § 4.104, Diagnostic 
Code 7100.  A rating of 100 percent is assigned as of the 
date of admission for surgical correction.  Six months 
following discharge, the appropriate disability rating is 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
Id. at Note.

A large artery aneurysm is evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7111.  If the aneurysm is symptomatic, or for 
indefinite period from date of hospital admission for 
surgical correction, a 100 rating is warranted.  Following 
surgery ischemic limb pain at rest, and deep ischemic ulcers 
or ankle/brachial index of 0.4 or less warrants a 100 rating.  
Claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and persistent coldness of the 
extremity, one or more deep ischemic ulcers, or 
ankle/brachial index of 0.5 or less warrants a 60 rating.  
Claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and trophic changes such as thin 
skin, absence of hair, and dystrophic nails, or 
ankle/brachial index of 0.7 or less warrants a 40 rating.  
Claudication on walking more than 100 yards, and diminished 
peripheral pulses or ankle/brachial index of 0.9 or less 
warrants a 20 rating.  Id.  The ankle/brachial index is the 
ratio of the systolic blood pressure at the ankle determined 
by Doppler study, divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater.  
Id. at Note 1.  These evaluations are for involvement of a 
single extremity.  If more than one extremity is affected, 
each extremity is evaluated separately and combined, using 
the bilateral factor, if applicable.  Id. at Note 2.  A 
rating of 100 percent is assigned as of the date of hospital 
admission for surgical correction.  Six months following 
discharge, the appropriate disability rating is determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  Id. at Note 3.

In July 2004, VA conducted an examination of the veteran's 
arteries and veins.  At that time, the veteran reported that 
his activity level had improved dramatically since the 
surgical repair and that he was able to walk a quarter of a 
mile without issue.  He denied claudication, numbness, 
tingling, or pain.  He reported an ability to easily perform 
his activities of daily living.  Although swelling of the 
left leg was reported, the examiner indicated this was not 
due to the November 2003 vascular repair but instead due to 
the veteran's deep vein thrombosis.  The examiner also noted 
the veteran's peripheral perfusion was excellent and normal.  
As a result of the findings on examination, the RO in August 
2004 proposed to reduce the veteran's multiple 100 percent 
evaluations to noncompensable.  In November 2004, the 
evaluation of each aneurysm was in fact reduced from 100 
percent to zero percent disabling, effective March 1, 2005.

The assignment of a 100 percent evaluation for each aneurysm 
for the period from November 17, 2003, to March 1, 2005, was 
made pursuant to the rating criteria under Diagnostic Codes 
7110 and 7111 that indicate a 100 percent rating is warranted 
for surgical repair.  Based on the notes found under 
Diagnostic Codes 7110 and 7111, re-examination was mandatory, 
and the subsequent reduction was properly based on the 
examination results in July 2004, which, as discussed above, 
demonstrate an overall improvement in the veteran's aneurysms 
at the time of the proposed reduction.  The additional 
medical evidence received following the reduction proposal is 
essentially consistent with the July 2004 VA examiner's 
findings, in terms of showing a lack of symptomatology 
associated with the veteran's aneurysms.   

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, the veteran has submitted no 
evidence showing that his aneurysms markedly interfered with 
employment beyond the March 1, 2005, reduction date, and 
there is also no indication that these disorders necessitated 
frequent periods of hospitalization beyond March 1, 2005.  
Id.  Accordingly, the RO's decision not to refer these claims 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service was correct.

The reduction in the veteran's disability evaluation from 100 
percent to noncompensable for each service-connected aneurysm 
was proper in view of the criteria of 38 C.F.R. § 3.105(e) 
and the medical evidence of record.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Evaluation Of Hypertension

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's hypertension is currently assigned a 10 percent 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  This rating contemplates 
hypertension with diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  The 20 percent rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  A 40 percent 
rating contemplates diastolic pressure predominantly 120 or 
more.  A 60 percent rating, the highest disability rating 
assignable under this diagnostic code, contemplates diastolic 
pressure predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Review of the medical evidence of record shows that the 
veteran has never had blood pressure readings that 
demonstrate a systolic pressure of predominantly 200 or more 
or diastolic pressure of 110 or more, necessary for the next 
higher rating of 20 percent.  In fact, the evidence of record 
shows that although systolic and diastolic readings from 2003 
arguably satisfy the criteria for a 10 percent evaluation, 
subsequent blood pressure readings found in VA examination 
reports and treatment records document a pattern of normal to 
borderline readings that alone would not warrant a 
compensable evaluation insofar as they do not demonstrate 
systolic pressure predominantly over 160 or diastolic 
pressure predominantly over 100.  For instance, the March 
2004 VA examination revealed a blood pressure reading of 
130/80.  The July 2004 VA examination revealed a blood 
pressure reading of 124/66.  Nevertheless, the treatment 
records show a history of continuous medication required to 
control the veteran's hypertension, and this appears to be 
the primary factor in the current assignment of a 10 percent 
evaluation.  The evidence is against an increased evaluation 
for hypertension, and the claim is denied.

Finally, the schedular evaluation in this case is not 
inadequate.  The Board finds no evidence of an exceptional 
disability picture; the veteran has not required 
hospitalization due to his hypertension, and marked 
interference with employment is not shown.  See 38 C.F.R. 
§ 3.321(b)(1).  Accordingly, the RO's failure to consider or 
document its consideration of 38 C.F.R. § 3.321(b) was not 
prejudicial to the veteran.

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The rating reduction for the veteran's right iliac aneurysm 
from 100 percent to zero percent disabling was proper, and 
the appeal is denied.

The rating reduction for the veteran's left iliac aneurysm 
from 100 percent to zero percent disabling was proper, and 
the appeal is denied.

The rating reduction for the veteran's aortic abdominal 
aneurysm from 100 percent to zero percent disabling was 
proper, and the appeal is denied.

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling, is denied.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  Recent VA and private treatment records reveal 
that manifestations of the veteran's service-connected left 
ankle disorder have increased since the last VA examination 
conducted nearly three years ago.  A VA examination is 
therefore appropriate.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

As the issues of entitlement to a total rating for 
compensation purposes based upon individual unemployability 
and special monthly compensation are inextricably intertwined 
with the outcome of the evaluation of the ankle, they are 
remanded pending resolution of the ankle claim.  See Holland 
v. Brown, 6 Vet. App. 443 (1994); Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, this case is remanded for the following actions:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his 
service-connected left ankle disorder.  
The claims file must be made available to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of left 
ankle pathology found to be present, to 
include the extent of any ankylosis.  The 
examiner should report any functional 
limitation found and range of motion 
expressed in degrees, with standard ranges 
provided for comparison purposes.  The 
examiner should also render specific 
findings as to whether during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's 
service-connected left ankle disorder.  
The report prepared should be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the issues of an 
increased rating for a left ankle 
fracture, a total rating for compensation 
purposes based upon individual 
unemployability, and special monthly 
compensation, taking into consideration 
all evidence added to the file since the 
most recent VA adjudication.  If the issue 
on appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


